Citation Nr: 1208707	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than December 18, 2006 for the grant of service connection for low back pain, degenerative joint disease and spondylosis. 

3.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected low back pain, degenerative joint disease and spondylosis.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 and December 2009 rating decisions by the RO. 

In October 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

The issue of an initial evaluation in excess of 20 percent for the service-connected low back pain, degenerative joint disease and spondylosis is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a psychiatric disability, to include PTSD, was denied by the RO in June 1981, June 1986, November 1986, December 1987 and February 1994 rating decisions.  These decisions are final. 

2.  The Veteran is found to have submitted an informal claim seeking service connection for PTSD on October 29, 2007.  

3.  Service connection for PTSD was granted by the RO, effective on December 3, 2007.

4.  The RO granted service connection for coccygodnia in a January 1973 rating decision.  The Veteran did not appeal this decision.  His claims for an increased rating were adjudicated in November 1973, December 1975, November 1976, January 1977, June 1981, May 1982, November 1984, November 1986, December 1987 and February 1994 rating decisions.  These decisions are final.  

5.  The Veteran is found to have submitted an informal claim of service connection for a low back disability on January 10, 2005. 

6.  Service connection for a low back pain, degenerative joint disease and spondylosis was granted by the RO, effective on December 18, 2006. 


CONCLUSIONS OF LAW

1.  The June 1981, June 1986, November 1986, December 1987 and February 1994 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria for an effective date of October 29, 2007, but not earlier for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2011).

3.  The January 1973, November 1973, December 1975, November 1976, January 1977, June 1981, May 1982, November 1984, November 1986, December 1987 and February 1994 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  The criteria for an effective date of January 10, 2005, but not earlier for the grant of service connection for low back pain, degenerative joint disease and spondylosis have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the present case, VA issued multiple VCAA notice letters to the Veteran.  The Board need not, however, address the adequacy of these letters as the Veteran's claims were granted by the RO in the July 2008 and December 2009 rating decisions.  His filing of a notice of disagreement as to the assigned effective dates does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the appeal as to the assigned effective date triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  This has been accomplished here, as will be discussed below.

The January 2010 and April 2010 Statements of the Case (SOC), under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant regulation (38 C.F.R. § 3.400).  The Veteran was thus informed of what was needed to achieve the assignment of an earlier effective date.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA and private medical records, VA examination reports, and numerous lay statements.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the issues on appeal.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained. 

Thus, the Board finds that additional efforts to assist the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of having a personal hearing and was afforded one in October 2010 as noted in the Introduction. 


II.  Law and Regulations 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits, or a claim reopened after final disallowance, shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

With respect to direct service connection, the effective date is the day following separation from active service if the claim is received within one year thereafter; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b) (2011).

A specific claim in the form prescribed by the Secretary of must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2011).


III.  PTSD 

The Veteran seeks an effective date earlier than December 3, 2007 for the grant of service connection for PTSD.  The thrust of the Veteran's argument is that he filed multiple prior claims of service connection and has had this disability since his original claim was filed.  See the October 2010 hearing transcript, pages 19-20.

Upon review, the record indicates that the Veteran had been denied service connection for a psychiatric disorder, to include PTSD, on several occasions.  

To the extent the Veteran argues that one of his claims was still pending when service connection was granted, the record indicates that all of the prior denials of service connection are final.  

Specifically, the Veteran was initially denied service connection for PTSD in a June 1981 rating decision.  While the record indicates that the Veteran had actual knowledge of this decision, there is no indication that he was notified of his appeal rights, and the claim remained pending until it was again denied by the RO in a June 1986 rating decision.  

The Veteran was provided with notice of this decision and his appeal rights in a June 19, 1986 letter.  He did not file an appeal and the June 1981 and June 1986 decisions became final.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Veteran indicated that he wished "to reopen [his] claim" of service connection for PTSD in a July 1986 statement.  He was notified in November 1986 that the evidence he submitted was not new and material and no further action would be taken on his claim.  He was provided with a copy of his appeal rights, but did not indicate his disagreement with this decision. 

In a January 1987 report of contact, the Veteran, through his then-representative, filed a new claim seeking service connection for PTSD.  However, based on his failure to appear for a scheduled VA examination, his claim was denied in a December 1987 rating decision.  He was notified of this decision and his appeal rights in a March 1988 letter.  He did not appeal.   

The Veteran again filed a claim for a psychiatric disorder in September 1990.  A December 1993 letter informed the Veteran that his claim had been previously denied and that it is necessary for him to submit new and material evidence within the next 60 days or his claim would be denied.  

As no additional evidence was received, the RO mailed the Veteran a letter in February 1994 indicating that his claim was denied.  He was provided with a copy of his appeal rights, but did not indicate his disagreement with this decision. 

The Veteran was granted service connection for PTSD in a December 2009 rating decision.  A 100 percent disability rating was assigned effective on December 3, 2007. 

As noted, effective dates are largely governed by when claims are filed or when entitlement arose, whichever is later.  The Board must therefore identify the date on which the Veteran's claim of service connection was received.  See 38 C.F.R. § 3.400 (2011).  

Here, the Veteran has been assigned a December 3, 2007 effective date based on the receipt of a statement from him indicating that he "would like to file a claim for PTSD."  

The Board observes, however, that the claims folder contains a report of contact between the Veteran and his then-representative, which documents that he was about to begin an eight month PTSD program.  This report of contact was received by VA on October 29, 2007.  

Upon review, the Board finds that this document arguably meets the requirements of an informal claim in that it identifies a benefit being sought and displays an intent to apply for service connection.  See 38 C.F.R. §§ 3.155, 3.157 (2011).   

The Board has reviewed the Veteran's VA claims folder and can find no indication of record that there was a pending, unacted upon claim of service connection prior to October 29, 2007.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  

The Veteran has not pointed to any medical record or any communication to VA which could serve as an application to reopen the previously-denied claim.  As discussed, all prior claims in the record were acted upon by the RO and were ultimately disposed of in prior rating decisions. 

Accordingly, the Board concludes that the Veteran filed a claim for service connection for PTSD on October 29, 2007.  That being the case, service connection should be granted as of that date.  See 38 C.F.R. § 3.400 (2011).

In summary, based upon a complete review of the evidence on file, and for reasons and bases expressed above, the Board finds that an effective date of October 29, 2007 is the earliest effective date assignable for service connection as a matter of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The appeal is accordingly allowed to that extent.


IV.  Low Back Pain, Degenerative Joint Disease 

The Veteran is seeking an effective date earlier than December 18, 2006 for the grant of service connection for low back pain, degenerative joint disease and, spondylosis.  

The thrust of the Veteran's argument is that his recently service-connected low back pain, degenerative joint disease and spondylosis is secondary to his coccygodnia, for which service connection was granted in a January 1973 rating decision.  He has also argued that VA "mixed up" his low back pain claims with his coccygodnia.  See the hearing transcript, page 5. 

To the extent the Veteran argues that one of his prior claims for a back disability was still pending when service connection was granted, the record indicates that all of the prior denials of service connection are final.  

As noted, the Veteran was granted service connection for coccygodnia in a January 1973 rating decision.  (Coccygodnia is defined as pain in the coccyx and neighboring region.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 383 (30th ed. 2003).)  While the Veteran appealed other issues decided in this decision, he did not appeal from the assigned disability rating or effective date.  See Archbold, supra.

Following a routine VA examination, the RO issued a rating decision in November 1973, which continued the disability rating and effective date assigned to the service-connected coccygodnia.  He was notified of this decision and his appeal rights in a December 1973 letter.  He did not initiate an appeal of this decision, and it became final.

After an additional routine VA examination, the RO continued the disability rating and effective date assigned for the service-connected coccygodnia in a December 1975 rating decision.  While the Veteran indicated his disagreement with portions of this decision in a January 1976 letter, he did not initiate an appeal of the assigned disability rating or effective date and the decision became final.  

The Veteran was again scheduled for a routine examination in November 1976.  After an examination was conducted, the RO issued a rating decision in January 1977 which continued the disability rating and effective date assigned to the  service-connected coccygodnia.  The record does not, however, indicate that the Veteran was provided with notice of this decision. 

In February 1981, the Veteran stated that he wished "to reopen [his] claim for increase[d] service connection [for his] back condition."  His claim for increase was denied in a June 1981 rating decision.  While a copy of the notification letter is not contained in the Veteran's claims folder, the record clearly indicates that the Veteran was notified of this decision as his representative requested the RO obtain recent VA treatment records and reconsider the Veteran's claim in a July 1981 letter. 

Following the receipt of additional medical evidence, including a VA examination, in May 1982, the RO issued a rating decision which continued the disability rating assigned for the service-connected coccygodnia.  

Following this decision, additional medical evidence was associated with the claims folder and the RO issued an additional rating decision in November 1984, which confirmed his assigned disability rating and effective date for the service-connected coccygodnia.  

The Veteran was provided with notice of this decision and his appeal rights in a December 1984 letter.  He did not indicate his disagreement with this decision and it - along with the January 1977, June 1981 and May 1982 decisions - became final.  

The Veteran filed a new claim "for increase and evaluation of his service-connected . . . back condition" in July 1986.  In a November 1986 letter, the RO informed the Veteran that the record did not contain any new evidence pertaining to his back disability and his claim was denied.  He was provided with a copy of his appeal rights.  He did not appeal.

In a January 1987 report of contact, the Veteran, through his then-representative, requested that his back disability be reevaluated.  While the Veteran was scheduled for a VA examination, the record indicates that he failed to report for this examination and his claim was disallowed in a December 1987 rating decision based on his failure to report.  While the Veteran was provided with notice of this decision and a copy of his appeal rights in a March 1988 letter, this notification letter did not mention the Veteran's back disability claim. 

In a January 1990 statement, the Veteran indicated that he believed VA was overlooking his service-connected back disability which was bothering him.  He was notified in a February 1994 letter that his increased rating claim was being denied.  

While the Veteran indicated his disagreement with this decision, and a Statement of the Case was issued, he indicated that he did not wish to appeal the disability rating or effective date assigned to his coccygodnia in an April 1995 statement.  As a result, the December 1987 and February 1994 rating decisions became final. 

The Veteran filed a claim seeking an increased rating for his service-connected back disability in December 2006.  In November 2007, the RO continued the disability rating and effective date assigned to the service-connected coccygodnia.  The Veteran was notified of this decision and his appeal rights but did not indicate his disagreement therewith. 

In a March 2008 rating decision, the RO denied service connection for a low back pain and degenerative joint disease.  Following the receipt of additional medical evidence, however, the RO granted service connection in a July 2008 rating decision.  

In assigning an effective date, the RO stated that, while this issue had been addressed in prior rating decisions, the effective date was being made back to December 18, 2006, the date determined to be when he initially claimed service connection for a low back disability.  

As noted, effective dates are largely governed by when claims are filed or when entitlement arose, whichever is later.  The Board must therefore identify the date on which the Veteran's claim for service connection was received.  See 38 C.F.R. § 3.400 (2011).  

Here, the Veteran has been assigned a December 18, 2006 effective date based on the receipt of a statement from him indicating that he would like an appointment for an examination on his back.  

The Board observes, however, that in an earlier statement received on January 10, 2005, the Veteran indicated that he was receiving ongoing treatment for his low back disability.  In resolving all reasonable doubt in favor of the Veteran, the Board construes this statement to be an informal claim of service connection for a low back disability and the earliest date on which he can be found to have identified a separate low back disability.   

The Board has reviewed the Veteran's VA claims folder and can find no indication of record that there was a pending, unacted upon application of entitlement to service connection for a back disability prior to January 10, 2005.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  

The Veteran has not pointed to any medical record or any communication to VA which could serve as an application for service connection for a low back disability separate from his service-connected coccygodnia, or that any previous rating decision was inaccurate in limiting a claim to that of an increased rating for the already service-connected coccygodnia.  Any prior claims in the record were acted upon by the RO and were ultimately addressed in prior rating decisions. 

Accordingly, the Board concludes that the Veteran filed a claim of service connection for low back pain, degenerative joint disease and spondylosis on January 10, 2005.  That being the case, service connection should be granted as of that date.  See 38 C.F.R. § 3.400 (2011).

In summary, based upon a complete review of the evidence on file, and for reasons and bases expressed above, the Board finds that an effective date of January 10, 2005 is the earliest effective date assignable for service connection as a matter of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

The appeal is accordingly allowed to that extent.



ORDER

An effective date of October 29, 2007 for the award of service connection for PTSD is granted.

An effective date of January 10, 2005 for the award of service connection for low back pain, degenerative joint disease, and spondylosis is granted. 




REMAND

As outlined, the Board has granted an earlier effective date of January 10, 2005 for the award of service connection for low back pain, degenerative joint disease and spondylosis.  

As such, the initial rating period on appeal is from January 10, 2005.  The RO must be afforded the opportunity to assign an initial rating for the Veteran's low back pain, degenerative joint disease and spondylosis from January 10, 2005, prior to appellate consideration of the initial rating assignment.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

The RO must implement the Board's decision assigning an earlier effective date of January 10, 2005 for the award of service-connection for low back pain, degenerative joint disease and spondylosis and assign an initial rating therefrom.  Notice of the rating action must be provided to the Veteran.  If a maximum rating remains denied, the Veteran should be provided a Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


